 1                            UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 JERRY SANTISTEVAN,                                    Case No.: 2:21-cv-01140-APG-BNW

 4          Petitioner
                                                                        Order
 5 v.

 6 STATE OF NEVADA,

 7          Respondent

 8         Nevada State prisoner Jerry Santistevan submitted an incomplete application to proceed

 9 in forma pauperis and failed to submit a petition or complaint of any kind. Accordingly, this

10 matter has not been properly commenced and must be dismissed. 28 U.S.C. § 1915(a)(2) and

11 Local Rule LSR1-2.

12         I THEREFORE ORDER that this improperly commenced action is DISMISSED.

13         I FURTHER ORDER that the application to proceed in forma pauperis (ECF No. 1) is

14 DENIED.

15         I FURTHER ORDER that a certificate of appealability is denied.

16         I FURTHER ORDER that the Clerk enter judgment accordingly and close this case.

17                Dated: July 2, 2021

18                                                         _________________________________
                                                           U.S. District Judge Andrew P. Gordon
19

20

21

22

23
